     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
 2   ORONOZ & ERICSSON, LLC
     1050 Indigo Drive, Suite 120
 3   Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Jocelyn Pineda
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10                                                    )
                                                      )
11                                                    )
     UNITED STATES OF AMERICA,                        )   CASE NO: 2:17-cr-258-APG-GWF
12              Plaintiff,                            )
                                                      )   STIPULATION TO CONTINUE
13                                                    )   SENTENCING
                     vs.                              )
14                                                    )   (Second Request)
     JOCELYN PINEDA                                   )
15              Defendant.                            )
                                                      )
16                                                    )
                                                      )
17                                                    )
                                                      )
18
19          IT IS HEREBY STIPULATED AND AGREED by JOCELYN PINEDA, by and

20   through her attorney, JAMES A. ORONOZ, ESQ., and the United States of America, by and

21   through RICHARD ANTHONY LOPEZ, ESQ., Assistant United States Attorney, that the

22   sentencing hearing currently scheduled for October 9, 2018, at 10:00 a.m., be vacated and

23   continued at least thirty (30) days past the current sentencing date to a date and time that is

24   convenient to this Honorable Court.

25          The request for a continuance is based upon the following:

26          1.      Counsel for Defendant Pineda is still in the process of completing mitigation
                    work required for the sentencing hearing. Specifically, Counsel requires
27
                    additional time to finish conducting additional meetings and gathering necessary
28                  documentation for the sentencing hearing.



                                                      1
            2.     Defendant JOCELYN PINEDA is in custody, and she has no objection to the
 1
                   continuance.
 2
            3.     Defense Counsel for JOCELYN PINEDA, has spoken to AUSA Richard
 3                 Anthony Lopez, and he agrees to the continuance.
 4
            4.     The additional time requested herein is not sought for purposes of delay.
 5
            5.     The additional time requested by this Stipulation to Continue Sentencing is
 6                 reasonable pursuant to Fed.R.Crim.P. 32(b)(2), which states that the “court may,
 7                 for good cause, change any time limits prescribed by this rule.”

 8          6.     Additionally, denial of this request for continuance could result in a miscarriage
                   of justice.
 9
10
            DATED: October 5, 2018
11
     Respectfully submitted,
12
13
     /s/ James A. Oronoz        .                /s/ Richard Anthony Lopez
14   James A. Oronoz, Esq.                       Richard Anthony Lopez, Esq.
     Oronoz & Ericsson, LLC                      Assistant United States Attorney
15   1050 Indigo Drive, Suite 120                501 Las Vegas Boulevard, South, Suite 1100
16   Las Vegas, Nevada, 89145                    Las Vegas, Nevada, 89101
     Attorney for Jocelyn Pineda                 Attorney for the United States of America
17
18
19
20
21
22
23
24
25
26
27
28


                                                    2
     JAMES A. ORONOZ, ESQ.
 1   Nevada Bar No. 6769
     ORONOZ & ERICSSON, LLC
 2   1050 Indigo Drive, Suite 120
     Las Vegas, Nevada 89145
 3   Telephone: (702) 878-2889
 4   Facsimile: (702) 522-1542
     jim@oronozlawyers.com
 5
     Attorney for Jocelyn Pineda
 6
 7
 8                             UNITED STATES DISTRICT COURT

 9                          DISTRICT OF NEVADA
                                   ***
10                                   )
                                     )
11                                   )
     UNITED STATES OF AMERICA,       ) CASE NO: 2:17-cr-258-APG-GWF
12              Plaintiff,           )
                                     ) FINDINGS OF FACT, CONCLUSIONS
13                                   ) OF LAW, AND ORDER
                vs.                  )
14                                   )
     JOCELYN PINEDA,                 )
15                                   )
                Defendant.           )
16                                   )
                                     )
17                                   )
                                     )
18
19                                       FINDINGS OF FACT

20
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
21
     Court finds:
22
            1.      Counsel for Defendant Pineda is still in the process of completing mitigation
23                  work required for the sentencing hearing. Specifically, Counsel requires
                    additional time to finish conducting additional meetings and gathering necessary
24                  documentation for the sentencing hearing.
25
            2.      Defendant JOCELYN PINEDA is in custody, and she has no objection to the
26                  continuance.
27          3.      Defense Counsel for JOCELYN PINEDA, has spoken to AUSA Richard
28                  Anthony Lopez, and he agrees to the continuance.



                                                    3
            4.      The additional time requested herein is not sought for purposes of delay.
 1
 2          5.      The additional time requested by this Stipulation to Continue Sentencing is
                    reasonable pursuant to Fed.R.Crim.P. 32(b)(2), which states that the “court may,
 3                  for good cause, change any time limits prescribed by this rule.”
 4
            6.      Additionally, denial of this request for continuance could result in a miscarriage
 5                  of justice.

 6
                                        CONCLUSION OF LAW
 7
 8          The ends of justice served by granting said continuance outweigh the best interests of

 9   the public in proceeding with the sentencing hearing as scheduled, since the failure to grant
10   said continuance would be likely to result in a miscarriage of justice at the sentencing hearing,
11
     taking into account the exercise of due diligence.
12
     ///
13
14   ///

15   ///
16   ///
17
     ///
18
     ///
19
20   ///

21   ///
22
     ///
23
     ///
24
     ///
25
26   ///
27   ///
28


                                                     4
                                               ORDER
 1
 2          IT IS THEREFORE ORDERED that the sentencing currently scheduled for October 9,

 3                                                                   12th day of
     2018, at the hour of 10:00 a.m. be vacated and continued to the ____
 4          December 20____,               9:30 a.m. in Courtroom 6C.
     ________________,  18 at the hour of __________.
 5
 6
                                9th day of ___________________________,
            DATED AND DONE this _____       October                     2018.
 7
 8
 9                                                     ________________________________
10                                                     UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   5
